UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2388


In Re:   ALLAH BURMAN, a/k/a A,

                Petitioner.




  On Petition for Writ of Habeas Corpus.    (1:01-cr-00115-BEL-5)


Submitted:   June 1, 2010                    Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allah Burman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Allah Burman petitions for an original writ of habeas

corpus, alleging errors in his criminal trial and challenging

the constitutionality of his sentence.             This court ordinarily

declines to entertain original habeas petitions filed under 28

U.S.C. § 2241 (2006), and this case provides no reason to depart

from the general rule.         Moreover, we find that the interests of

justice would not be served in transferring the case to the

district court.         See 28 U.S.C. § 1631 (2006); Fed. R. App. P.

22(a).    Accordingly, although we grant Burman’s motion to amend

the petition and grant leave to proceed in forma pauperis, we

deny the petition.        We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.

                                                           PETITION DENIED




                                       2